DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on August 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,820,024 and 10,178,417 has been reviewed and is accepted. The terminal disclaimer has been recorded.

	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: it is noted that the prior art fails to teach or suggest “A communication data processing method performed in a data reception apparatus, the communication data processing method comprising: receiving, by a communication processor, encoded data storage packets; and receiving, by a data processing processor, the encoded data storage packets received by the communication processor, wherein one of the encoded data storage packets received by the communication processor is configured to store one data unit, a header of the one of the encoded data storage packets includes access point information indicating whether the one data unit stored in the one of the encoded data storage packets includes data serving as a random access point, and the data serving as the random access point includes a first byte of a first picture of an image sequence, wherein the one data unit is a network abstraction layer (NAL) unit.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Stockhammer (US Pub. 2015/0200986) discloses robust live operation of dash.
	Wang et al. (US Pub. 2015/0016546) discloses cross-layer alignment of intra random access point pictures. 
	Nagaraj et al. (US Pub. 2013/0060956) discloses network streaming of coded video data. 
	Chen et al. (US Pub. 2011/0317771) discloses signaling random access points for streaming video data. 
	Walker et al. (US Pub. 2013/0091251) discloses network streaming of media data. 
	Hendry et al. (US Pub. 2015/0085938) discloses image decoding method apparatus using the same. 
	Rhyu et al. (US Pub. 2020/0029130) discloses a method for configuring content in a broadcast system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        October 28, 2021